DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities.
Paragraph 0029 recites that the data points are in red and blue, the drawings submitted are in black and white and the detail of the graphs, which are in color, cannot be determined.   
Paragraph 0037, second line, recites “thisr”, which appears to be a typographical error.  
Appropriate correction is required.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claims 3-4 and 18 are objected to because of the following informalities:  the claim recite acronyms “IMNF”, “IMDF, “Fmax(t)” and “Pmax(t)” without describing what the acronym stands for upon the initial use of the acronym.  Appropriate correction is required.
Claim 10 recites “the machine learning model is trained distinguish between”, this should say “the machine learning model is trained to distinguish between”. 
Claims 19 and 20 each depend from claim 15, this appears to be improper and the claims should be amended to depend from claim 16. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “collecting a first diagnostic signal” and “collecting a second diagnostic signal” each of which is collected during muscle performance during scES.  The use of the word collecting appears to be improper in claim language, the definition of collect is to gather or accumulate https://www.merriam-webster.com/dictionary/collecting .  In this case, as is described in the specification, stimulation is applied and signals from the muscles are sensed.   These sensed signals are then analyzed in order to determine diagnostic signals.  In this claim it appears as though several steps are missing, initially a step of applying a spinal cord epidural stimulation signal, secondly any step of sensing the evoked response is also missing.  It is unclear how the method can be performed without these two vital steps.    
Claim 10 recites “collecting a diagnostic signal from at least one muscle”, as discussed with the claim 1 rejection the word collecting is improper in this setting.  This should likely say “sensing” and then “analyzing” in order to determine a diagnostic signals.   Sensors, such as EMG sensors, sense an electrical property of the muscle the raw sensor signal cannot be classified as a diagnostic signal, once analyzed the EMG sensor signal can be a diagnostic signal however as the claim is written this language is indefinite. 
Claim 16 recites “receiving a diagnostic signal collected during the application of a pattern of spinal cord epidural stimulation”.  The use of the word collected, as discussed above, appears improper.  It is also unclear how the processor is receiving diagnostic signals without sensing and analyzing the signal first.   Further the limitation “the application” lacks proper antecedent basis and should be amended to recite “an application”. 
The remainder of the claims are also rejected in that they depend from previously rejected claims. 
  All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)).   A prior art search was performed based on an understanding of the claims and the specification.  At this time no prior art will be applied, however the claims will not be indicated as allowable at this time.  It is noted that the machine learning model, which is supported within the specification, appears to be a unique concept in light of the prior art search. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mesbah, S., Gonnelli, F., Angeli, C. A., El-baz, A., Harkema, S. J., & Rejc, E. (2019). Neurophysiological markers predicting recovery of standing in humans with chronic motor complete spinal cord injury. Scientific Reports, 9(1). https://doi.org/10.1038/s41598-019-50938-y.  Although this article cannot be used as prior art it should be included in references sited in that the work is identical. 

Mesbah, S., Angeli, C. A., Keynton, R. S., El-baz, A., & Harkema, S. J. (2017). A novel approach for automatic visualization and activation detection of evoked potentials induced by epidural spinal cord stimulation in individuals with spinal cord injury. PLOS ONE, 12(10), e0185582. https://doi.org/10.1371/journal.pone.0185582.  The invention disclosed appears to be an improvement over this article to the same inventors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792